Title: From Abigail Smith Adams to William Smith Shaw, 19 April 1806
From: Adams, Abigail Smith
To: Shaw, William Smith



Dear William
Quincy April 19th 1806

The Bill which Our Tennant has presented must I presume be allowd him: the repairs were necessary I have not any doubt. he ought not however to do these things without consulting us. have you leazed him the place an other Year? does he comply with the terms of his lease? I wish you to keep the Rent you receive always Seperate from any other Charges. I have devoted it the years past to the assistance of Sally to pay the Board of Abbe: Make out the account which you have against your uncle and bring it up with you when you come. Charge in the Dr Frothinghams account. you know you paid me last summer thirty dollars. credit me therefore for 17  return to you of the Sum I then had. that you know is the Sum I left in your hands of the last quarters Rent to pay Frothingham. I have Since thought it best that his account should be charged, and I either made debtor only for 12/2 dollars or given me for 17/2  returnd. do which you please. allow the Tennant my half of the repairs and hold the remainder Subject to my order.
I am anxious about your Sister who I hear is very unwell. I wrote your Mother to let her come and try the air of Quincy. I hope She will. you must come to Quincy before you go to Atkinson.
Poor Mrs Smith and family are in great trouble. never were such arbitary proceedings heard of before in a free country. the Grand jury presented a Bill against the Judge for his conduct
I am yours &c
Abigail Adams